          Case 1:20-cv-01758-RA Document 27 Filed 09/15/21 Page 1 of 2
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 9/15/2021


 TIFFANY PALIN,

                             Plaintiff,
                                                              No. 20-CV-1758 (RA)
                        v.
                                                                     ORDER
 COMMISSIONER OF SOCIAL SECURITY,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       On February 27, 2020, Plaintiff Tiffany Palin filed a complaint appealing the decision of

the Commissioner of Social Security that found her ineligible for disability insurance benefits and

supplemental security income benefits. The case was subsequently referred to Magistrate Judge

Fox for a report and recommendation. On July 29, 2021, Judge Fox issued a report and

recommendation (the “Report”) recommending that Plaintiff’s motion for judgment on the

pleadings be granted and that the matter be remanded to the Commissioner of Social Security.

Neither party filed an objection to the Report.

       A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Parties may object to a

magistrate judge’s recommended findings “[w]ithin 14 days after being served with a copy of the

recommended disposition.” Fed. R. Civ. P. 72(b)(2). “When neither party submits an objection

to a report and recommendation, or any portion thereof, a district court reviews the report and

recommendation for clear error.” Filippo v. Saul, 483 F. Supp. 3d 213, 214 (S.D.N.Y. 2020).

       As no objections to the Report were filed, the Court has reviewed Judge Fox’s well-

reasoned Report for clear error. After careful review of the record, the Court finds no error and
          Case 1:20-cv-01758-RA Document 27 Filed 09/15/21 Page 2 of 2




adopts the Report in its entirety. It is therefore ordered that the Plaintiff’s motion for judgment on

the pleadings is granted and that this matter be remanded to the Commissioner of Social Security.

The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:         September 15, 2021
               New York, New York

                                                      ________________________________
                                                      Ronnie Abrams
                                                      United States District Judge
